El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
En 1938 la recurrente compró tres fincas mediante escri-tura en la cual se bacía constar que el a era una señora ca-sada domiciliada en Aguadilla. Se inscribió esta escritura “con el defecto subsanable de no haberse acreditado -en forma alguna que el dinero invertido en dicha compra fuera, de la exclusiva pertenencia de la adquirente.”
*689En 1943 la recurrente solicitó del Registrador que sub-sanara este defecto. El fundamento de tal solicitud era que la recurrente se casó en 1926 en Nueva York, donde ella y su esposo tenían su domicilio en aquella época; que por lo tanto las leyes de Nueva York rigen los derechos de sq es-poso sobre bienes inmuebles adquiridos por ella posterior-mente en Puerto Rico; que la sociedad de ganciales no existe en Nueva York; y por tanto que los bienes inmuebles en-vueltos en este caso son propiedad privativa suya.
En apoyo de su petición, Lucía Babilonia radicó declara-ciones juradas por ella y por su padre, al efecto de que en 1926 ella salió de Puerto Rico y fue a Nueva York, donde estableció su domicilio; que mientras estaba domiciliada.en Nueva York contrajo matrimonio con Antonio Mas, quien había estado domiciliado en Nueva York por un número de años con anterioridad a su matrimonio; que ella y su es-poso tuvieron su domicilio en Nueva York hasta 1929, cuando “debido a dificultades económicas [ellos] se trasladaron tem-poralmente a Aguadilla y aquí [ellos] vivieron por algún tiempo hasta que [su] esposo, en 4 de diciembre de 1935, se fue para la ciudad de Nueva York y [la] abandonó, estable-ciendo entonces su residencia en Nueva York y conservando allí su domicilio.”
La recurrente también suministró al Registrador un do-cumento debidamente autenticado que expresaba que en 1926 en Nueva York el secretario de una corte “celebró los ritos matrimoniales entre Antonio Mas de Nueva York .... y Lucía A. Babilonia de Nueva York . . .
El Registrador rehusó subsanar el referido defecto por el fundamento de que “no obstante haberse celebrado el ma-trimonio en la ciudad de Nueva York las dos declaraciones juradas que se acompañan no son suficientes para establecer el hecho de que doña Lucía Babilonia y don Antonio Mas estuvieran domiciliados en y fueran ciudadanos del estado de. New York, a los efectos del estatuto personal, apareciendo como aparece de la propia escritura de adquisición de estas *690fincas que a la fecha de sn otorgamiento doña Lucía Babi-lonia estaba domiciliada en la ciudad de Aguadilla, Puerto Rico . . . ”. La recurrente ha apelado de esa nota del Re-gistrador.
Sostiene que su caso se rige por la doctrina expuesta en Bartholomew v. Allen et al., 24 D.P.R. 370, y en Cothran v. Registrador de Arecibo, 25 D.P.R. 646.
El matrimonio en este caso no se contrajo sujeto al régimen de la sociedad de gananciales, toda vez que dicha regla de propiedad matrimonial no está en vigor en Nueva York. Sin embargo, en cuanto a bienes inmuebles adquiridos con posterioridad al matrimonio, no cabe duda de que el estatuto real, y no el personal, es el que rige. Esto ha sido siempre elemental, tanto en las jurisdicciones donde rige el derecho civil, como en aquéllas en que rige el derecho común.1 “Los estatutos franceses y españoles reguladores de los derechos de propiedad de marido y mujer eran estatutos reales y no personales. Se aplicaban a cosas y no a personas y eran aplicables a todas las adquisiciones hechas en esos países por personas casadas, fueran o no residentes en ellos.” (Hammonds v. Commissioner of Internal Revenue, 106 F. (2) 420, 423 (C.C.A., 10mo Circuito, 1939)). Véase Commissioner of Internal Revenue v. Skaggs, 122 F. (2) 721, 23.
Comentando los artículos 9 al 11 del Código español, dice Manresa que los bienes inmuebles, por formar parte del te-rritorio del estado, o estar a él íntimamente unidos, y por los conflictos que originaría el que se rigieran por leyes diversas, se someten “en todas las legislaciones que conoce al estatuto real, y a continuación cita la siguiente doctrina del Tribunal Supremo de España:
“De otra manera fácil sería a una nación lastimar a las demás en un derecho tan alto y sagrado como es el del dominio, que todas ejercen de un modo absoluto sobre su territorio.” Sentencia de 23 de octubre de 1873; 1 Manresa 100.
*691Parece conveniente transcribir lo dicho por Manresa res-pecto a las cuestiones de derecho internacional privado que se suscitan en relación con los bienes inmuebles. Dice así:
“Los tratadistas de Derecho internacional privado suscitan una importante cuestión acerca de la forma en que se constituyen los derechos reales. Si se reconoce la libertad de las partes al constituir-los, imponiéndoseles escasas limitaciones, ¿por qué motivo, dicen, no han de poder sustituir su ley personal a la real, aun tratándose de bienes inmuebles? Entendemos que no, por la razón sencilla de que es ésta una de tantas restricciones de la libertad de contratación y a la que, por referirse a su soberanía, no renuncia el Estado. Así lo comprendió el Tribunal Supremo al declarar en su sentencia de 21 de enero de 1874, que 'la eficacia de los contratos o actos que afectan directamente la propiedad inmueble se regulan por la ley del Estatuto Deal’; ...” 1 Manresa 102.
El artículo 10 del Código Civil pone punto final a esta cuestión. . Dispone que “Los bienes muebles están sujetos a la ley de la nación del propietario; los bienes inmuebles, a las leyes del país en que están sitos.”
 Alega la recurrente que el matrimonio contraído en Nueva York, cuando se le adiciona el domicilio de ambos contrayentes en dicho Estado a la fecha del matrimonio, debería dar lugar a una regla de derecho al efecto de que los derechos matrimoniales de los respectivos cónyuges sobre propiedad inmueble adquirida por uno de ellos en Puerto Rico se regirán durante el período matrimonial por las leyes de Nueva York. Aparte del hecho de que el artículo 10 de nuestro Código conduce a un resultado contrario, los hechos del presente caso ofrecen un ejemplo gráfico de los peligros inherentes a la regla propuesta por la recurrente. Tenemos aquí una puertorriqueña que estuvo ausente de la isla porespacio de tres años solamente, de 1926 a 1929. Sin embargo, por el hecho de haberse casado en Nueva York en 1926 y haber permanecido domiciliada allí por tres años, se intenta en este caso aplicar a bienes inmuebles situados en Puerto Rico y adquiridos por ella en 1938, nueve años después de *692haber reasumido su domicilio en Puerto Pico, la regla que rige en Nueva York sobre bienes inmuebles adquiridos por una esposa durante su matrimonio, más bien que la regla de Puerto Rico. La celebración del matrimonio en Nueva York» más el domicilio temporal en Nueva York, no son suficientes para justificar tan radical abandono de nuestra regia local so-bre derechos de propiedad. (Véase Marital Property Rights and the Conflict of Laws, 43 Harv. L. Rev. 1286).
Esta Corte, en los casos de Bartholomew, de Cothran, supra y de Antongiorgi v. El Registrador de la Propiedad, 6 D.P.R. 239, resolvió que la celebración de un matrimonio en Nueva York es por sí sola suficiente para hacer aplicable a bienes inmuebles adquiridos en Puerto Rico con posterio-ridad al matrimonio, la ley de Nueva York sobre propiedad matrimonial en lugar de la regla de Puerto Rico sobre bie-nes gananciales. Dichos casos fueron erróneamente resuel-tos y se revocan expresamente.
La recurrente y su esposo estaban domiciliados en Puerto Rico y no en Nueva York en la fecha en que se adquirió en Puerto Rico la propiedad en cuestión. Por tanto, no está expresamente envuelta en este caso la cuestión de si el do-micilio en Nueva York en la fecha de la adquisición traería como resultado el hacer aplicable a la propiedad en cuestión la regla de dicho Estado sobre bienes matrimoniales en lu-gar de nuestra propia regla sobre bienes gananciales. Pero en vista del hecho de que el estatuto real impera, no vemos qué efecto pueda tener el domicilio sobre la cuestión aquí en-vuelta, excepto a los fines que más adelante se indicarán.
La recurrente tiene derecho a probar que el dinero con el cual compró los bienes inmuebles en cuestión fué obtenido por ella mientras estaba domiciliada en Nueva York. Bajo esas circunstancias, la ley de su domicilio para aquel enton-ces se aplicaría a dicho dinero, convirtiéndolo en propiedad privativa, y los bienes inmuebles adquiridos por ella en Puerto Rico con dicho dinero vendrían a ser su propiedad *693privativa. “La regia general en los estados en que rige la sociedad ganancial, al efecto de que los derechos matrimo-niales sobre tierras, prescindiendo de la residencia del ma-rido o de la esposa, están regulados por la ley del sitio donde radican, está sujeta a la limitación de que cuando se adquie-ren bienes en un Estado donde rige la sociedad de ganan-ciales, mediante compra con fondos que son propiedad pri-vativa de uno de los cónyuges o a cambio de propiedad pri-vativa de uno de los cónyuges, la naturaleza de los fondos o de la propiedad dada en cambio se transmite a la propiedad así adquirida. Los bienes privativos continúan siendo pri-vativos a través de todas sus alteraciones y cambios siempre que puedan ser seguidos e identificados con claridad y sin lugar a dudas.” (Hammonds v. Commissioner of Internal Revenue, supra, pág. 424). Véase la Anotación “Change of domicile as affecting character of property previously acquired as separate or community property,” 92 A.L.R. 1347; 29 L.R.A. (N. S.) 781.
No obstante haber fevocado la decisión del caso de Bartholomew, la manifestación allí contenida al efecto de que el marido es el dueño exclusivo de los bienes en cuestión si los compró con su dinero propio, está correctamente expuesta de conformidad con la doctrina de la “procedencia” (source doctrine) que acabamos de indicar.
De no existir tal prueba del carácter privativo del dinero con el cual se adquirieron estos bienes inmuebles, los artícu-los 1301 y 1307 del Código Civil2 son de aplicación a los hechos del presente caso.

Se confirmará la nota del Registrador.


(1) 1 Manresa 100-2; Leflar, Community Property and Conflict of Laws, 21 Calif. L. Rev. 221, 24, 30 (1933); Restatement, Conflict of Laws, §237-8; 2 Beale, The Conflict of Laws, pág. 952.


(2) Dos artículos 1301 y 1307 dicen en parte como sigue:
"Artículo 1301. — Son bienes gananciales:
“!• Dos adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comunidad, tien •pan-a wno solo de los esposos.
* * * * * * * * * *
(Bastardillas nuestras.)
Artículo 1307. — Se reputan gananciales todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer.”